Citation Nr: 1533528	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  08-25 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypothyroidism, to include as due to exposure to herbicides or as secondary to a service-connected right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel





INTRODUCTION

The Veteran had active duty service from June 1971 to June 1973 and September 1973 to December 1976.  The Veteran's military personnel records show in country service in Vietnam from May 1972 to June 1972 and in September 1972, and October 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board previously remanded this case for further development in April 2012.

The Board also notes that, in addition to the paper claims file, there are files in Virtual VA and the Veterans Benefits Management System (VBMS).  VBMS contains additional military records as well as VA medical records dated November 2001 to July 2012 and the Virtual VA file contains additional VA medical records dated January 2014 to February 2014.  The remainder of the documents in those files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  
 

FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's hypothyroidism  is not related to his military service, to include exposure to herbicides therein or the use of medications during service.

2.  The evidence of record demonstrations that the Veteran's hypothyroidism is not caused or aggravated by medications taken post-service for treatment of a service-connected right knee disability.


CONCLUSION OF LAW

Hypothyroidism was not incurred in active service, including due to herbicide exposure therein, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the VCAA duty to notify was satisfied, in part, by way of a letter sent to the Veteran in February 2007 that fully addressed the notice elements, with regard to service connection; the letter was sent prior to initial adjudication of the claim.  Following the July 2007 rating decision, the Veteran amended his claim to include a contention that his hypothyroidism was due to herbicide exposure while in service.  In May 2011, the RO then issued a notice letter that fully addressed the notice elements for such a claim.  

The Board does note that the Veteran's service representative submitted a statement in December 2009, which included contentions that the Veteran's hypothyroidism was due to medications he took while in-service for joint paint and/or due to medications he took post-service for the treatment of a service-connected right knee disorder.  The Board acknowledges that the RO did not issue an additional notice letter for this secondary service connection claim.  However, the Board also notes that the Veteran's service representative cited to and quoted from the appropriate regulation in its March 2012 and March 2015 submissions.  The claim was readjudicated most recently in an October 2012 supplemental statement of the case.  Thus, the Veteran's representative indicated actual knowledge of the notice requirements prior to readjudication of the issue.  As such, the Board finds that the Veteran and his service representative have demonstrated actual knowledge of what is necessary to substantiate the claim.  The Board thus finds that any error by the RO in not providing such notice to the Veteran was harmless and the Board may proceed to its decision.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, and also providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's complete STRs are associated with the claims file.  VA treatment records and relevant private records are also associated with the claims file.  The Veteran was afforded an April 2012 VA examination and a VHA medical opinion in December 2013, with an addendum opinion in September 2014 in connection with his claim.  The Board finds that the April 2012 VA opinion is adequate as to the Veteran's hypothyroidism claim in that the examiner provided an opinion on the etiology of the Veteran's hypothyroidism and herbicide exposure as well as on a direct relationship to service, which was support by rationale.  However, the April 2012 examiner did not provide an opinion as to the Veteran's secondary theory of causation.  As such the Veteran was afforded VHA opinions.  The December 2013 and September 2014 opinions are adequate as the examiner reviewed the claims file and provided a medical opinion with supporting rationale, which was based upon the facts in evidence, his experience as an endocrinologist, and a review of relevant medical literature.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board is also satisfied that there has been substantial compliance with the prior April 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In the April 2012 remand, the Board requested that the AOJ obtain an appropriate VA examination for the Veteran.  An April 2012 VA examination was then obtained, however, that examination did not address all of the Veteran's contentions as to etiology.  A VHA opinion and addendum opinion were then subsequently obtained.  The Board finds that as there are adequate medical opinions of record, there has been substantial compliance with prior Board remands.   

II.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In cases where the Veteran claims a disorder as a result of exposure to an herbicide, such as Agent Orange, service connection may be evaluated on a presumptive basis.  Exposure to an herbicide will be presumed if a veteran had in-country service in Vietnam or in its inland waterways during the period of January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  In such cases, service connection should be granted when the veteran meets these service requirements for presumed herbicide exposure and has one of the diseases delineated in 38 C.F.R. § 3.309(e). 

Additionally, if the veteran fails to qualify for presumptive service connection because his disorder is not one of the delineated disorders listed in 38 C.F.R. § 3.309(e), the veteran may attempt to qualify for this presumptive service connection by submitting evidence that his disorder should be included in the regulation and that it is the type of disorder that is reasonably caused by herbicide exposure.  Finally, if the veteran still does not qualify for presumptive service connection, the claim must then be adjudicated on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  

The Veteran contends that his hypothyroidism was caused by his exposure to Agent Orange in service, or in the alternative, caused or aggravated by medications he was taking in service for joint pain and/or medications he was taking post-service for his service-connected right knee disability.  

Review of the Veteran's service treatment records shows that the Veteran's endocrine system was normal at his pre-induction examination in June 1971, as well as at his separation examination in June 1973.  The Veteran's endocrine system was again noted to be normal at the Veteran's October 1974 re-enlistment examination.  Similarly, the Veteran reported that he was in good health and not taking any medication in an October 1976 report of medical history form.  The remaining service treatment records are then silent as to any complaints, symptoms, treatment or diagnosis of hypothyroidism.  

The Veteran's VA medical records show treatment for hypothyroidism in the 1990's with a reported diagnosis date of 1992.  The Board notes that at an appointment in December 2013, the Veteran's doctor indicated that the Veteran's past medical history included a sister and mother with thyroid problems and reported that the Veteran had a history of Grave's disease, status post ablation, now with hypothyroidism.   

The Veteran underwent a VA examination in connection with his claim in April 2012.  After a review of the claims file, the examiner opined that the Veteran's hypothyroidism was not related to his military service.  In support of his opinion, he stated that there was no evidence that the Veteran's hypothyroidism began while in service.  He then opined that hypothyroidism is a commonly occurring disease in the general population and that exposure to herbicides and knee injuries are not known to cause hypothyroidism.  However, the 2012 examiner failed to address whether the Veteran's hypothyroidism was due to the medication used to treat the Veteran's in-service injuries or his service-connected right knee disorder.  As such, the Board obtained a VHA opinion and addendum.

In a December 2013 VHA opinion, the VHA examiner, an endocrinologist, opined that it was not at least as likely as not that medications the Veteran took during service to treat joint injuries (anti-inflammatory) or the medications taken after service for treatment of his service-connected right knee disability (anti-inflammatory and Percodan) could cause the Veteran's currently diagnosed hypothyroidism.  In support of his opinion, he reported that he had discussed the subject with his colleagues, who concurred with his opinion, and performed a search of medical literature.  He summarized his medical literature reviews and found that nothing supported the possibility that anti-inflammatory agents or Percodan could cause hypothyroidism.

In a September 2014 addendum opinion, the VHA examiner opined that it was not at least as likely as not that the Veteran's hypothyroidism was aggravated due to the medications taken during service to treat joint injuries or the medications taken after service for treatment of his service-connected right knee disability.  He stated that as an endocrinologist, his experience did not suggest that anti-inflammatory agents or narcotics could aggravate the primary hypothyroidism that the Veteran was diagnosed with.  He noted that the medical literature review he performed in December 2013 would have picked up any association between the medications in question and the onset or progression of hypothyroidism, and he found nothing in the multiple reviews that would indicate aggravation of the Veteran's hypothyroidism by the medications in question.  He stated that this review was consistent with his clinical impression after approximately 40 years in the field of endocrinology.  

A noted above, the Veteran's military personnel records indicate that the Veteran had service in Vietnam during the requisite time period.  As such, he is presumed to have been exposed to herbicides, to include Agent Orange, during such service.  However, hypothyroidism is not one of the disorders that are provided presumptive service connection associated with herbicide agents.  See 38 C.F.R. § 3.309(e).  As such, the Board finds that the Veteran's hypothyroidism does not meet the requirements for presumptive service connection based on herbicide exposure.

However, direct service connection based on herbicide exposure may be granted; the Veteran asserts his hypothyroidism is related to herbicides exposure or to medications taken during service.  The only opinion of record regarding herbicides is the Veteran's assertion that it is related.  There is no other opinion, to include any medical opinion.  Further, the April 2012 examiner opined that there was no relationship between the Veteran's hypothyroidism and his exposure to herbicides or to medications taken during active service.  The Board finds that the Veteran is not competent to provide an etiology opinion regarding hypothyroidism.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the etiology of the Veteran's hypothyroidism falls outside the realm of common knowledge of a lay person because it is a complex medical determination with various contributing factors and causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Additionally, the Board finds that the April 2012 VA opinion was more probative in this case and outweighs any opinion of the Veteran because it was based upon a review of the Veteran's claims file, supported by adequate rationale, and provided by a practitioner with medical knowledge and experience.  As such, the Board finds that service connection for the Veteran's hypothyroidism is also not warranted on a direct basis.  

Finally, the Board finds that service connection for the Veteran's hypothyroidism is also not warranted on a secondary basis.  The Veteran's service representative contends that the Veteran's hypothyroidism is due to medications taken for his service-connected right knee disability.  The Veteran has not submitted any medical articles or literature in support of these claims.  As noted above, the Veteran's lay statements fall outside the realm of common knowledge of a lay person because the etiology of hypothyroidism and whether a certain type of medication may cause this disorder is a complex medical determination with various contributing factors and causes.  See Jandreau, 492 F.3d at 1377 n.4.  The Veteran is thus not competent to provide an etiology opinion regarding his hypothyroidism.  The December 2013 and September 2014 VHA medical opinions are more probative in this case, as the VHA examiner reviewed the medical records in evidence and formulated an opinion based upon medical experience and training, as well as on a review of the medical literature.  The Board, therefore, assigns significant weight to the VHA opinions.  

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for hypothyroidism, to include as due to exposure to Agent Orange and/or as due to medications taken during and post-service.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypothyroidism, to include as due to exposure to herbicides or as secondary to a service-connected right knee disability is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


